SILVESTRI, Senior Judge,
dissenting.
Because I believe the preliminary objections filed by the Defendant’s should have been dismissed, I dissent from the majority’s opinion affirming the trial court’s sustaining of the same.
I believe the Court of Common Pleas’ reasoning in the Geiges case, Geiges v. Rosko, 49 Pa. D & C 3rd 61 (1987), cited by Ray, is correct. In Geiges, the court held that a decedent’s remains constitute personal property of the deceased’s nearest relatives. The court, reaching this conclusion, set forth the following reasoning:
Pennsylvania law has long recognized the special rights of the next of kin regarding a decedent’s remains. See Leschey v. Leschey, 374 Pa. 350, 97 A.2d 784 (1953); Ronick v. Lynn, 23 D. & C.3d 456 (1982); Miller v. New Holland Cemetery Association, 14 D. & C.2d 735 (1958). These rights include custody of the body (Leschey, supra), control of the burial (Miller, supra) and the right to contest an exhumation and/or autopsy, Commonwealth v. Marshall, 287 Pa. 512, 135 A. 301 (1926). We are faced with deciding whether these rights rise to the level of a property right. Although early common law recognized no property rights in the body of the deceased person, most jurisdictions have modified this rule. See O’Donnell v. Slack, 123 Cal 285, 55 P. 906 (1899); Burney v. Children’s Hospital, 169 Mass. 57, 47 NE 401 (1897); Doxtator v. Chicago & W.M.R. Co., 120 Mich. 596, 79 NW 922 (1899); Nichols v. Central Vermont R. Co., 94 Vt. 14, 109 A. 905 (1919); Pettigrew v. Pettigrew, 207 Pa. 313, 56 Atl. 878 (1904). This line of cases recognizes a quasi property right in a decedent’s remains vesting in the nearest relative of the deceased and arising out of their duty to bury their dead. The Pennsylvania Supreme Court in Pettigrew, supra, found a property right in a corpse “subject to a trust and limited in its rights to such exercise as shall be in conformity with the duty out of which the rights arise.”
Geiges, 49 D. & C. at 65-66.
Accordingly, an allegation of the mishandling of a family members’ remains by a local agency, as alleged here by Ray, would fall within the exceptions to immunity set forth in Section 8542 of the Political Subdivision Tort Claims Act. 42 Pa.C.S. § 8542 provides as follows:
(b) Acts which may impose liability.— The following acts done by a local agency or any of its employees may result in the imposition of liability on a local agency:
[[Image here]]
(2) Care, custody or control of personal property. — The care, custody or control of personal property of others in the possession or control of the local agency. The only losses for which damages shall be recoverable under this paragraph are *143those property losses suffered with respect to the personal property in the possession or control of the local agency.
Based on the foregoing, I would reverse the trial court’s order sustaining the Defendant’s preliminary objections.
Finally, I wish to note my disagreement with the trial court’s chastisement of the public officials in its opinion, and, consequently, this court’s agreement therewith. The criticism set forth by the trial court was inappropriate and irrelevant to the outcome in this matter.